         Case 2:19-cv-01481-CCW Document 37-1 Filed 02/08/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIFFANI M. SHAFFER,                         )   CIVIL DIVISION
                                             )
                                  Plaintiff, )   No: 19-1481
                                             )
                       v.                    )   District Judge Christy Criswell Wiegand
                                             )
 CRANBERRY TOWNSHIP,                         )   ELECTRONICALLY FILED
                                             )
                                 Defendant. )    JURY TRIAL DEMANDED
                                             )


                              PROPOSED ORDER OF COURT



        AND NOW, the ________________ day of ____________________________, 2021,

upon consideration of Defendant’s Motion for Summary Judgment, and all responses thereto, it is

hereby ORDERED that said Motion is GRANTED. It is further ORDERED that judgment is

hereby entered in favor of the Defendant on all counts and claims.



                                            BY THE COURT:




                                            _______________________________________
                                            District Judge Christy Criswell Wiegand
LEGAL/135415155.v1
